Citation Nr: 1137286	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  03-33 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include sinus bradycardia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and O.B.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from March 1976 to February 2000.  He retired with more than 24 years of service.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from April 2002 and July 2007 rating decisions by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue remaining on appeal was Remanded in February 2008 and in June 2010.  
 
The Veteran requested a Travel Board hearing.  The requested hearing was conducted in January 2007 before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its June 2010 decision, the Board directed, in the Remand appended to the decision, that varying diagnoses assigned be reconciled.  The Board further directed medical opinion be requested to determine whether chronic cardiovascular disorders, if present, were linked to the Veteran's service, or sinus bradycardia manifested during service, including a determination as to whether the Veteran had a current cardiovascular disorder which had been chronic and continuous since his service.  

The examiner who conducted a July 2010 VA examination noted that a  thallium stress test, which was conducted in 2005, resulted in a finding of mild left ventricular diastolic dysfunction and mild left atrial enlargement.  However, the examiner who conducted the July 2010 did not discuss whether findings noted on the 2005 thallium test were chronic, that is, still present in 2010.  The examiner did not address whether the findings of mild left atrial enlargement, if still present in 2010, were or were not related to sinus bradycardia noted at the time of the Veteran's service separation.  

The examiner who conducted the July 2010 VA examination did not discuss the fact that the Veteran was taking Lisinopril, prescribed by VA, or whether use of that medication indicated that the Veteran had a cardiovascular disorder other than sinus bradycardia.  In order to complete appellate review of this claim, evidence is needed which identifies each cardiovascular disorder the Veteran currently has.  The evidence must also include an opinion, for each current disorder, as to whether that that disorder was present during the Veteran's service, or within one year thereafter, and whether the disorder is a manifestation of or a result of sinus bradycardia noted in service.  Further development of the clinical evidence is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The actions directed in the prior Remand, set forth again below, must be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete VA clinical records, from July 2010 through the present, especially complete records of treatment of any cardiovascular disorder.  Request pharmacy records which would reflect all medications prescribed for treatment of a cardiovascular disorder.  

2.  Afford the Veteran an opportunity to submit or identify any non-VA clinical records of cardiovascular treatment.  Ask the Veteran to identify any non-VA provider who has treated him for a cardiovascular disorder since August 2006, to include identifying any provider who prescribes medication to treat any cardiovascular disorder.    

3.  The Veteran should be afforded VA examination of the cardiovascular system.  The claims folder should be made available to the examiner for review in connection with the examination.  All appropriate testing should be performed.  The examiner should review the Veteran's service treatment records and post-service records of diagnosis and treatment of any cardiovascular disorder.  
      
The examiner should assign a diagnosis for each current disorder of the cardiovascular system.  The examiner should discuss the various diagnoses assigned for the Veteran's cardiovascular disorders, to include sinus bradycardia, left ventricular diastolic dysfunction, mild left atrial enlargement, and the cardiovascular disorder for which Lisinopril is prescribed, and any other cardiovascular disorder present.  

The examiner should discuss each cardiovascular abnormity or disorder presented at or since the Veteran's 1999 separation examination.  The examiner should state which abnormalities found since 1999 and which diagnosis(es) assigned since 1999 are currently present.  The examiner should explain how the diagnosis(es) which are assigned account for the findings of abnormalities and/or prior diagnoses.  

Then, the examiner should state the likelihood (less than likely, at least as likely as not (50 percent or greater likelihood), or more than likely) that the Veteran has a current cardiovascular disorder which was is a manifestation of sinus bradycardia or is a result of sinus bradycardia.  

For each current diagnosis of a cardiovascular disorder, the examiner should state whether the diagnosed disorder, or an abnormality or finding related to that diagnosed disorder, was (i) first manifested in service, (ii) was incurred in service, (iii) has been chronic and continuous since service, or, (iv) was aggravated in service, or (vi) has been present since one year following the Veteran's service discharge.  

The medical basis for all opinions expressed should be discussed for the record.  If the requested opinion cannot be provided without resort to speculation, the examiner should state the reason why speculation would be required and should identify additional evidence or information should be sought so that the opinion may be obtained.  

4.  After completion of the above and any additional notice or development deemed necessary, readjudicate each claim, to include a review of all additional evidence.  If any determination remains unfavorable to the Appellant, he and his representative should be provided with a supplemental statement of the case.  He must be afforded an opportunity to respond before the case is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


